Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201
RE: Ark. Stat. Ann. 12-1733
Dear Mr. McCuen:
This official opinion is in response to your request in which you ask the following question:
   What is meant by for protest and record of same and for each notice of protest as outlined in Ark. Stat. 12-1733 (Repl. 1979)?
Ark. Stat. Ann. 12-1733 (Rep. 1979) provides as follows:
   Notary Public. — Each notary public in this State shall charge and collect the following fees:
for protest and record of same  . . . . . $1.00
for each notice of protest; . . . . . . .   .25
for each certificate and seal;  . . . . .  1.50
Provided, that in no case for a protested item shall the entire fees charged exceed the sum of two dollars and seventy-five cents ($2.75).
"Protest" is defined in Black's Law Dictionary, 5th Edition as follows:
   . . . A notarial act, being a formal statement in writing made by a notary under his seal of office, at the request of the holder of a bill or note, in which it is declared that the bill or note described was on a certain day presented for payment (or acceptance), and that such payment or acceptance was refused, and stating the reasons, if any, given for such refusal, whereupon the notary protests against all parties to such instrument, and declares that they will be held responsible for all loss or damage arising from its dishonor.  It denotes also all the steps or acts accompanying dishonor necessary to charge an indorser. . . .
Notice of protest should be made under the hand and seal of the United States Consul or a notary public or other person authorized to certify dishonor by the law or the place where the dishonor occurs pursuant to Ark. Stat. Ann. 85-509 (1961 Addendum).
The foregoing opinion which I hereby approve was prepared by Assistant Attorney General Rick D. Hogan.